Citation Nr: 1602898	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a crushed foot injury to the left foot (left foot injury).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a June 2014 decision, the Board denied the claim for an increased evaluation, and remanded claims for an earlier effective and for service connection for tinnitus and hearing loss.  In an August 2015 decision, the Board denied the claim for an earlier effective date and remanded the claims for service connection for tinnitus.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Partial Remand (JMPR), to vacate those sections of the June 2014 Board decision.  The Court granted the Motion for Partial Remand in August 2015 and remanded the Veteran's left foot injury and TDIU claims for further development.  A letter was sent to the Veteran and his representative in November 2015 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran submitted a response in December 2015, requesting that the Board remand his claims to the Agency of Original Jurisdiction (AOJ) for review of additional evidence.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains documents that are duplicative of documents in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

A remand is necessary in this case as directed by the Court's August 2015 remand.  Regarding the claim for entitlement to TDIU, remand is required to provide the Veteran with a statement of the case (SOC), per the Court's Order.  In June 2012, the Veteran filed a notice of disagreement regarding the evaluation of his left foot injury.  In August 2012 he then raised the issue of TDIU, however, an SOC has yet to be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, remand is required.

With regard to the Veteran's left foot injury claim, remand is required for a new VA examination.  The Veteran has raised the issue of whether limitation of motion in his left ankle is related to his left foot injury.  The issue of restriction of the left ankle was raised in the Veteran's August 2012 VA examination.  As such, the Board finds that the Veteran should be afforded another VA examination, which addresses the current severity of his left foot injury as well as the nature of his left ankle symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include any supplemental records from Dr. HS.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of his service-connected left foot injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the left foot disability according to the relevant Disability Benefits Questionnaire.  In particular, he or she should opine as to whether the Veteran's foot disorder symptoms are moderate, moderately severe, or severe.  Additionally, the examiner must provide an opinion regarding whether any symptoms of the left I, to include limitation of motion, are caused by the service-connected left foot disorder.  If so, the examiner must report the nature and severity of each of the related left I symptoms.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, to include the issue of entitlement to TDIU and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




